 In the Matter of H. L. ROBINSON COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No. 48, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR -CaseNo. C-1749.-DecidedDecember 17, 1940Jurisdiction:neon sign manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Thomas P. Graham, Jr.,for the Board.Mr. 0. A. Rieman,of San Francisco, Calif., for the Union.Mr. C. X. Bollenback,of Portland, Oreg., for the respondent.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Electrical Workers, Local No. 48, affiliated With theAmerican Federation of Labor, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Nineteenth Region (Seattle,Washington), issuedits complaint, dated November 7, 1940, against H. L. Robinson, doingbusiness under the firm name and style of H. L. Robinson Company,Portland, Oregon, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices Within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint alleged in substance that (1) the respondent de-moted Bruce Calhoun, an employee, to a less desirable position onor about May 13, 1940, discharged him on July 26, 1940, and there-after refused to reinstate him, because he joined and assisted theUnion; (2) since February 1940 the respondent has warned his em-ployees that the plant would close if they joined or assisted theUnion, questioned them regarding their union affiliation, and dis-28 N. L. R. B.. No. 95.644 H. L. ROBINSONCOMPANY645garaged labor organizations; and (3) by these and other acts therespondent interfered with, restrained, and coerced his employees inthe exercise of rights guaranteed in Section 7 of the Act. -On November 19, 1940, the respondent filed an answer to the com-plaint, admitting certain allegations regarding the nature and scopeof his business, but denying that he had engaged in the alleged unfairlabor practices.Pursuant to notice, a hearing was held on November 28 and 29,1940, at Portland,Oregon, before Peter F. Ward, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel, the Union by a representative.Shortly afterits commencement,the hearing was recessed to permit the parties toattempt to settle the case without further hearing.On November29, 1940, the parties entered into a stipulation proposing settlement ofthe case.This stipulation was introduced into evidence and the hear-ing was adjourned indefinitely pending the Board's approval thereof.The stipulation provides as follows :It is hereby stipulated by and between H.L. Robinson,doing -business under the assumed business name of H. L. RobinsonCompany, hereinafter referred to as respondent,by and throughhis attorney,C.X. Bollenback;International Brotherhood ofElectricalWorkers, Local No. 48,hereinafter referred to as theunion, by and through its International Representative, O. A.Rieman;and Thomas P. Graham, Jr., attorney for the NationalLabor Relations Board, Nineteenth Region.Whereas, uponcharges and amended charges duly filed by the union,the Na-tionalLabor Relations Board, hereinafter referred to as theBoard by the Regional Director for the Nineteenth Region,pursuant,to authority granted in Section 10 (b) the NationalLabor Relations Act (49, statute 449) and its rules and regula-tions Series 2 as amended,Article 4,Section 1, on the seventhday of November,1940 issued its complaint against the respond-ent, alleging that the respondent had committed unfair laborpractices in violation of Section 8, Subsection 1 and 3 of theNational Labor Relations Act.IThe respondent is engaged in the manufacture,leasing andservicing of neon signs and does business under the assumedbusiness name of H. L. Robinson Company.The principal placeof business and office of the respondent are located in Portland,Oregon. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDIIThe respondent has approximately 1250 neon signs which therespondent manufactured in the State of Oregon, 900 of whichare leased by the respondent to customers in the State of Oregonand has approximately 350 neon signs which the respondent hasleased to customers in the State of Washington.IIIDuring the year 1939 the respondent manfactured approxi-mately 350 neon signs and during the first nine months of theyear 1940 the respondent manufactured approximately 270 neonsigns.Of the signs manufactured by the respondent each yearapproximately 25%of the signs are sold or leased to customerslocated in states other than the State of Oregon.The annualvaluation of the products manufactured by the respondent isapproximately $100,000.00.The respondent owns and operatesfive trucks, which are used in the maintenance and servicing ofneon signs.The maintenance employees travel in these trucksfrom Portland, Oregon to other parts of Oregon and to andinto the State of Washington for the purpose of installing andmaintaining neon signs.The respondent has about four main-tenance employees who spend approximately50%of their work-ing time in the State of Oregon and50%of their working timein the State of Washington.IVThe respondent uses annually approximately 7,200 lbs. of glasstubing which is manufactured in Corning, New York. Therespondent uses annually approximately 35 liters of gas manu-factured in Chicago, Illinois and Buffalo, New York, and approxi-mately $200.00 of electrodes which are manufactured in Chicago,.Illinois and Newark, New Jersey.These materials are all pur-chased from the'Decla Sales Company in Portland, Oregon.TheDecla Sales Company is an international distributing company.The respondent uses approximately 2 tons of sheet metal annually.The sheet metal is manufactured in states other than the State ofOregon and is purchased by the respondent in Portland, Oregon.VThe respondent employs approximately 18 employees, 4 ofwhom are engaged in office work and 14 in production and main-tenance work. H. L. ROBINSONCOMPANYVI647The respondent, solely for the purpose of this proceeding, admitsthat he is engaged in commerce within the meaning of the Actand the decisions of the Supreme Court thereunder.VIIInternational Brotherhood of ElectricalWorkers, Local 48,affiliated with the American Federation of Labor, is a labor organ-ization within the meaning of the Act.VIIIThis stipulation, together with the various pleadings, the tran-script of the proceedings taken and the exhibits introduced inevidence, shall constitute the record in this case upon which theBoard may enter its order and upon which any Circuit Court ofthe United States may enforce the order which the Board mayenter.IXThe taking of testimony in this proceeding and the making offindings of fact and the conclusions of law by the Board pursuantto the provisions of the Act are hereby expressly waived by the re-spondent and the union, and the Board's order as herein providedshall have the same force and effect as if made after a full hearingon presentation of evidence in the making of findings thereon.XWhile denying that he has violated in the past any of the pro-visions of the Act, the respondent expressly consents that uponthis stipulation and the record herein an order may forthwith bemade and entered by the Board as follows :Respondent, H. L. Robinson, his agents, officers, successors andassigns, shall1.Cease and desist from :(a) In any manner interfering with, restraining; or coerc-ing his employees in the exercise of the right to self organiza-tion, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedin Section 7 of the National Labor Relations'Act;(b)Discouraging membership in Local 48, chartered by theInternationalBrotherhood of ElectricalWorkers, affiliated, 648DECISIONS OF NATIONAL LABOR RELATIONS 130ARDwith the American Federation of Labor, or in any other labororganization of its employees, by demoting, discharging orthreatening to discharge, or refusing to reinstate any of hisemployees, or in any other manner discriminating in regardto his employees' hire and tenure of employment or any termor condition of their employment, for joining or assisting saidLocal 48 or any other labor organization of his employees;(c)Permitting his foremen or other supervisory employeesto urge, pursuade or warn his employees for the purpose ofinfluencing or coercing them in their choice of a labororganization.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a)Post immediately and keep posted in, a conspicuousand prominent place in his Portland, Oregon factory andmaintain for a period of at least 60 consecutive days fromthe date of posting a notice to his employees stating (1) thatthe respondent will 'not engage in the conduct from whichhe is ordered to cease and desist in Paragraph 1 (a), (b) and(c) of this order and .(2) that the respondents employees arefree to become or remain members of Local 48 and that therespondent will not discriminate against any employee be-cause of membership or activity in that organization ;(b)Notify the Regional Director for the Nineteenth Regionin writing within ten days from the date of, the order of theBoard what steps have been taken to comply therewith.XIIt is further stipulated that the appropriate United StatesCircuit Court of Appeals may upon application of the Boardenter a decree enforcing the aforesaid order of the Board, allparties expressly waiving their right to contest entry of suchdecree in the appropriate United States Circuit Court of Ap-peals and further expressly waiving their right to receive noticeof the filing by the Board of an application for the entry ofsuch decree.XIIIt is further stipulated and agreed that Bruce Calhoun 'hasreceived substantially equiyalent employment elsewhere and isnot desirous of being reemployed by the respondent at his for-mer position, and it is further stipulated that Paragraph VI ofthe complaint shall be dismissed. H. L. ROBINSON COMPANY649XIIIThis stipulation is subject to the approval of the Board aftersubmission of the same to the Board at Washington,D. C. If,this stipulation is not approved by the Board, it shall be with-out prejudiceand shallnot be used as evidence against anyof the parties.XIVThis stipulation contains the entire agreement- of the parties,and there are no verbal agreements which violate, alter or modifythis stipulation.On December 9, 1940,the Board issued and duly served on theparties an order approving the stipulation,making it a part of therecord in this case,and, in accordance with Article II, Section 36,'of National Labor Relations Board Rules and Regulations-Series2, as amended,transferring the case to and continuing it before theBoard for the purpose of entry of a decision and order pursuant tothe provisions of the stipulation.Upon the basis of the stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent,H. L. Robinson,is an individual doing businessunder the firm name and style of H. L. Robinson Company, andhis office and principal place of business is in Portland, Oregon.He is engaged in the manufacture,leasing, and,servicing of neonsigns, and he-employs approximately 18 employees.The respondentuses annually approximately 7,200 pounds of glass tubing,approxi-mately 35 liters of gas, electrodes valued at approximately $200, andtwo tons of sheet metal,all of which are manufactured outside Ore-gon and are purchased by the respondent from distributing agencieslocated in Portland.The respondent manufactures annually neonsigns valued at approximately $100,000, about 25 per cent of whichare sold or leased to customers outside Oregon.The respondent ownsapproximately 1,250 signs, of which about 350, or 28 , per cent, are,leased to persons outsideOregon.The respondent employs aboutfour maintenance employees who spend approximately 50 per centof their working time installing and maintaining signs outside Ore-gon, using for these purposes five trucks owned by the respondent.The respondent admits, for the purpose of this proceeding,that heis engaged in commercewithin themeaning ofthe Act.We find that the above-described operations constitute a continuousflow of trade, traffic,and commerce among the several'States.' 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, the stipulation,and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, H. L. Robinson, his agents,officers, successors and assigns, shall1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing hisemployees in the exercise of the right to self organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in Local 48, chartered by the Inter-nationalBrotherhood of ElectricalWorkers, affiliatedwith theAmerican Federation of Labor, or in any other labor organizationof its employees, by demoting, discharging or threatening to dis-charge, or refusing to reinstate any of his employees, or in any othermanner discriminating in regard to his employees' hire and tenureof employment or any term or condition of their employment, forjoining or assisting said Local 48 or any other labor organization ofhis employees;(c)Permitting his foremen or other supervisory employees to urge,persuade or warn his employees for the purpose of influencing orcoercing them in their choice of a labor organization.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(6-)Post immediately and keep posted in a conspicuous and prom-inent place in his Portland, Oregon factory and maintain for a periodof at least 60 consecutive days from the date of posting a notice tohis employees stating (1) that the respondent will not engage in theconduct from which he is ordered to cease and desist in Paragraph1 (a), (b) and (c) of this order and (2) that the respondent'semployees are free to become or remain-members of Local 48 and thatthe respondent will not discriminate against any employee because ofmembership or activity in that organization;(b)Notify the Regional Director for the Nineteenth Region inwriting within ten days from the date of the order of the Boardwhat steps have been taken to comply therewith.AND IT ISFURTHERORDERED that paragraph VI of the complaintbe,and it hereby is, dismissed.